Citation Nr: 0725960	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  96-23 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches as a 
distinct ratable entity.

2.  Evaluation of chronic bronchitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006. A transcript of his hearing has been 
associated with the record.

The instant issues were remanded for additional development 
in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2007 remand, the Board noted that a September 
1945 service medical record indicated that no precipitating 
emotional factor could be determined to have caused the 
attack that resulted in the veteran's hospitalization.  A VA 
examiner concluded that the veteran's headaches appeared to 
be migraine type in September 2001.  A VA neurologist opined 
in August 2002 that the veteran's reported headaches did not 
represent a separate disability and that there was no 
connection between the headaches and the veteran's active 
service or to his PTSD.  However, the neurologist failed to 
address the statement in the veteran's service medical 
records indicating that the veteran's headaches could not be 
explained on an emotional basis.  Moreover, he did not 
provide any rationale to support his conclusion that the 
veteran's headaches were not related to service or to his 
service-connected PTSD.  As such, the Board remanded the 
matter for an opinion regarding the etiology of the veteran's 
headaches.  

The veteran was afforded a VA psychiatric examination in 
April 2007.  The examiner concluded that the veteran's 
headaches were not related to his PTSD, but deferred the 
question of whether they were related to the headaches which 
were noted in service.  He noted that the question would be 
better addressed by a neurologist or a neuropsychologist.  In 
sum, the questions posed by the Board's January 2007 remand 
were not fully addressed.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the Board has determined that 
it cannot properly adjudicate the veteran's claim of 
entitlement to service connection for headaches as a separate 
ratable entity without an opinion regarding the relationship 
between his current headaches and those noted in service.

The Board additionally observes that the AOJ was directed to 
obtain the full pulmonary function test report from an 
October 2003 VA examination.  The evidence of record 
indicated only the pre-bronchodilator results and did not 
include the full pulmonary function test report.  The 
comments to the rating criteria indicate the intent to 
utilize pulmonary function test (PFT) results post-therapy, 
which is the standard basis for comparison of pulmonary 
function.  See 61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).  
The Board concluded that in the absence of the full report, 
the record was incomplete for the purpose of evaluating the 
veteran's chronic bronchitis.  In April 2007, the AOJ was 
notified that the records could not be located.  The Board 
notes that the most recent pulmonary function testing prior 
to the October 2003 VA examination was in October 2001.  A 
current examination should be conducted, to include the 
appropriate pulmonary function testing necessary to properly 
evaluate the veteran's chronic bronchitis.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to determine the 
nature, extent, and etiology of his 
claimed headaches.  Upon examination and 
review of the entire claims folder, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current headaches are related to the 
headaches noted in the veteran's service 
medical records, or to any incident of 
the veteran's active service.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  The veteran should also be scheduled 
for a VA respiratory examination to 
determine the extent of his service-
connected chronic asthma.  All required 
pulmonary function tests should be 
carried out, and their results reported 
in full.  The examination report should 
also include a full discussion of the 
results.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



